DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-9, in the reply filed on 7/18/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the last first set time."  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear what a “set time” refers to.
Claim 2 recites the limitation "every second set time."  There is insufficient antecedent basis for this limitation in the claim because there does not appear to be any clear antecedent basis for having a second set time or plural second set times.
Claim 3 recites “a first acceleration of maintaining first RPM” which is indefinite because it is unclear what it means to have a step that maintains an RPM, but is also an acceleration.  Similarly, the steps of the second/third/fourth acceleration of maintaining a second/third/fourth RPM are also unclear.
Claim 4 recites “the set RPM section is a section greater than the second RPM and smaller than the third RPM” which is indefinite because it is unclear what it means for a section to be greater or smaller than an RPM.  It is unclear if this limitation is comparing an RPM of the set RPM section to the second/third RPM.
Claim 6 recites “the set RPM section is greater than 108 RPM and smaller than 350 RPM” which is indefinite because it is unclear what it means for a section to be greater or smaller than an RPM.
Claim 7 recites “the plurality of signal values include . . . a 3-axis Gyro-Diff, and a 3-axis Acc.-Diff” which is indefinite because it is not clear what is being referred to by the abbreviations “3-axis Gyro-Diff” and “3-axis Acc.-Diff.”  The specification also does not appear to discuss what these abbreviations mean.
Claim 7 recites the limitations “the first RPM,” “the fourth RPM."  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 also recites that one of the plurality of signals into the processor, for performing a bubble detection and eccentricity detection, is an “unbalance (UB)” which is not understood because, as best as the Examiner can determine, in this art and context unbalance is generally a synonym of eccentricity.  The specification also appears to use the words as synonyms by stating “the current value is influenced not only by the bubble, but also by an eccentricity (unbalance) of the laundry” (paragraph 6).  Furthermore, the specification does not disclose any kind of “unbalance” sensor or detector, so it is not understood where this value comes from and what it means.  It is unclear what it means for the processor to perform eccentricity detection using unbalance (which is eccentricity and must apparently be determined by the processor using the inputted values).
Claim 9 recites the limitation "the first set time."  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this limitation refers to the “last first set time.
Claim 9 recites the limitation "the second set time."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al.  (US 2017/0356115).
Regarding claims 1-6, Choi discloses a laundry processing apparatus comprising: an inner tank in which a laundry is seated (51); a motor that transmits a rotational force to the inner tank (M); and a processor wherein the processor receives an input of a plurality of signal values indicating operation states of the inner tank and the motor (101-104).  Note that the additional processor limitations are intended use, and the apparatus of Choi would be capable of accelerating the RPM of the motor, performing a dewatering cycle, bubble detection, and eccentricity detected based on the inputted changes of the plurality of signals.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  It is also noted that this interpretation may be overcome by claiming the processor is “configured” or “programmed” to perform the steps or functions, or by claiming the steps or functions as being resident on the processor, such as by being “stored” on a memory of the processor.  Claims 2-6 recite additional intended use of the apparatus, which Choi is also capable of performing.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711